
	
		I
		112th CONGRESS
		1st Session
		H. R. 2855
		IN THE HOUSE OF REPRESENTATIVES
		
			September 7, 2011
			Mr. Ellison
			 introduced the following bill; which was referred to the
			 Committee on Rules, and
			 in addition to the Committees on the Budget and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Budget Control Act of 2011 to reduce the
		  deficit and restore the middle class by creating jobs.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Jobs Now
			 Act.
		2. Amendments to the
			 Budget Control Act of 2011 relating to job creation
			(a)Renaming of
			 joint committee(1)The title of title IV of
			 the Budget Control Act of 2011 is amended by striking Joint Select Committee on Deficit
			 Reduction and inserting Joint Select Committee on Emergency Job Creation and
			 Deficit Reduction.
				(2)Subsections (a)(1) and (b)(1) of
			 section 401 of such Act are amended by striking Joint Select Committee
			 on Deficit Reduction and inserting Joint Select Committee on
			 Emergency Job Creation and Deficit Reduction each place it
			 appears.
				(3)The table of contents set forth in
			 section 1(b) of such Act is amended by striking the item relating to title IV
			 and inserting the following:
					
						
							Title IV—Joint Select Committee on Emergency
				Job Creation and Deficit
				Reduction
						
						.
				(b)Additional
			 amendments to section 401(1)Amend subsection
			 401(b)(2) of the Budget Control Act of 2011 to read as follows:
					
						(2)GoalThe goal of the joint committee shall be to
				enact emergency jobs legislation that will create an additional 3 million jobs
				during each of the calendar years 2012 and 2013, thereby reducing unemployment
				rates over the short-term and long-term, and to reduce the deficit by at least
				$1,500,000,000,000 over the period of fiscal years 2014 through
				2021.
						.
				(2)Subsection (b)(3) of such section is
			 amended to read as follows:
					
						(3)Duties
							(A)Emergency jobs
				legislation
								(i)Enacting
				emergency jobs legislation and reducing the unemployment rateThe joint committee shall provide
				recommendations and legislative language to enact emergency jobs legislation
				that will create an additional 3 million jobs during each of the calendar years
				2012 and 2013, thereby reducing unemployment rates over the short-term and
				long-term.
								(ii)Recommendations
				of the committeesNot later than September 23, 2011, each
				committee of the House of Representatives and the Senate may transmit to the
				joint committee its recommendations to enact emergency jobs legislation
				consistent with the goal described in paragraph (2) for the joint committee’s
				consideration.
								(B)Deficit
				Reduction Measures
								(i)Improving the
				short-term and long-term fiscal imbalanceThe joint committee shall provide
				recommendations and legislative language that will significantly improve the
				short-term and long-term fiscal imbalance of the Federal Government.
								(ii)Recommendations
				of committeesNot later than
				October 14, 2011, each committee of the House of Representatives and the Senate
				may transmit to the joint committee its recommendations for changes in law to
				reduce the deficit consistent with the goal described in paragraph (2) for the
				joint committee’s consideration.
								(C)Report,
				Recommendations, and Legislative Language for Emergency Jobs
				Legislation
								(i)In
				generalNot later than
				October 14, 2011, the joint committee shall vote on—
									(I)a report that
				contains a detailed statement of the findings, conclusions, and recommendations
				of the joint committee on emergency jobs legislation and the estimate of the
				Joint Economic Committee required by paragraph (5)(D)(ii); and
									(II)proposed
				legislative language to carry out such recommendations as described in
				subclause (I), which shall include a statement of the jobs created by the
				legislation over the period of calendar years 2012 and 2013.
									Any change to
				the Rules of the House of Representatives or the Standing Rules of the Senate
				included in the report or legislative language shall be considered to be merely
				advisory.(ii)Approval of
				report and legislative languageThe report of the joint committee
				and the proposed legislative language described in clause (i) shall require the
				approval of a majority of the members of the joint committee.
								(iii)Additional
				viewsA member of the joint committee who gives notice of an
				intention to file supplemental, minority, or additional views at the time of
				final joint committee language under clause (ii) shall be entitled to 3
				calendar days in which to file such views in writing with the staff director of
				the joint committee. Such views shall then be included in the joint committee
				report and printed in the same volume, or part thereof, and their inclusion
				shall be noted on the cover of the report. In the absence of timely notice, the
				joint committee report may be printed and transmitted immediately without such
				views.
								(iv)Transmission of
				report and legislative languageIf the report and legislative
				language are approved by the joint committee pursuant to clause (ii), then not
				later than October 17, 2011, the joint committee shall submit the joint
				committee report and legislative language to the President, the Vice President,
				the Speaker of the House of Representatives, and the majority and minority
				leaders of each House of Congress.
								(v)Report and
				legislative language to be made publicUpon the approval or
				disapproval of the joint committee report and legislative language pursuant to
				clause (ii), the joint committee shall promptly make the full report and
				legislative language, and a record of the vote, available to the public.
								(D)Report,
				Recommendations, and Legislative Language for Deficit Reduction
								(i)In
				generalNot later than
				November 23, 2011, the joint committee shall vote on—
									(I)a report that
				contains a detailed statement of the findings, conclusions, and recommendations
				of the joint committee on deficit reduction and the estimate of the
				Congressional Budget Office required by paragraph (5)(D)(iii); and
									(II)proposed
				legislative language to carry out such recommendations as described in
				subclause (I), which shall include a statement of the deficit reduction
				achieved by the legislation over the period of fiscal years 2014 to
				2021.
									Any change to
				the Rules of the House of Representatives or the Standing Rules of the Senate
				included in the report or legislative language shall be considered to be merely
				advisory.(ii)Approval of
				report and legislative languageThe report of the joint committee
				and the proposed legislative language described in clause (i) shall require the
				approval of a majority of the members of the joint committee.
								(iii)Additional
				viewsA member of the joint committee who gives notice of an
				intention to file supplemental, minority, or additional views at the time of
				final joint committee vote on the approval of the report and legislative
				language under clause (ii) shall be entitled to 3 calendar days in which to
				file such views in writing with the staff director of the joint committee. Such
				views shall then be included in the joint committee report and printed in the
				same volume, or part thereof, and their inclusion shall be noted on the cover
				of the report. In the absence of timely notice, the joint committee report may
				be printed and transmitted immediately without such views.
								(iv)Transmission of
				report and legislative languageIf the report and legislative
				language are approved by the joint committee pursuant to clause (ii), then not
				later than December 2, 2011, the joint committee shall submit the joint
				committee report and legislative language described in clause (i) to the
				President, the Vice President, the Speaker of the House of Representatives, and
				the majority and minority leaders of each House of Congress.
								(v)Report and
				legislative language to be made publicUpon the approval or
				disapproval of the joint committee report and legislative language pursuant to
				clause (ii), the joint committee shall promptly make the full report and
				legislative language, and a record of the vote, available to the
				public.
								.
				(3)In subsection (b)(5)(D) of such
			 section, strike clause (ii) and insert the following new clauses:
					
						(ii)Joint economic
				committee estimatesThe Joint
				Economic Committee shall provide job creation estimates of the legislation (as
				described in paragraph (3)(C)) in accordance with the Employment Act of 1946
				and the unemployment rate as determined by the Bureau of Labor Statistics. In
				addition, the Joint Economic Committee shall provide information on the
				employment effect of the legislation beyond calendar years 2012 and 2013 and
				shall determine the impact of job creation measures approved by the Joint
				Committee on growth and deficit projections. The joint committee may not vote
				any version of the report, recommendations, or legislative language as
				described in paragraph (3)(C) unless such estimates are available for
				consideration by all members of the joint committee at least 48 hours prior to
				the vote as certified by the Co-Chairs.
						(iii)Congressional
				budget office estimatesThe
				Congressional Budget Office shall provide estimates of the legislation (as
				described in paragraph (3)(D)) in accordance with sections 308(a) and 201(f) of
				the Congressional Budget Act of 1974 (2 U.S.C. 639(a) and 601(f)) (including
				estimates of the effect of interest payment on the debt). In addition, the
				Congressional Budget Office shall provide information on the budgetary effect
				of the legislation beyond year 2021. The joint committee may not vote any
				version of the report, recommendations, or legislative language as described in
				paragraph (3)(D) unless such estimates are available for consideration by all
				members of the joint committee at least 48 hours prior to the vote as certified
				by the Co-Chair.
						(iv)TimingThe
				joint committee may not vote on any version of the report, recommendations, or
				legislative language unless such estimates (as described in clauses (ii) and
				(iii)) are available for consideration by all members of the joint committee at
				least 48 hours prior to the vote as certified by the
				Co-Chairs.
						.
				(4)In subsection (b)(5)(F)(i) of such
			 section is amended to read as follows:
					
						(i)In
				generalThe joint committee
				shall, for the purpose of carrying out this section, hold hearings on emergency
				jobs legislation and deficit reduction. In doing so, the joint committee shall
				sit and act at such times and places, require attendance of witnesses and
				production of books, papers, and documents, take such testimony, receive such
				evidence, and administer such oaths as the joint committee considers
				advisable.
						.
				3.Expedited
			 consideration of joint committee recommendations for emergency jobs
			 legislation
			(a)In
			 generalSection 402 of the
			 Budget Control Act of 2011 is amended—
				(1)in subsection (a), by striking
			 401(b)(3)(B)(ii) and inserting 401(b)(3)(C)(ii)
			 and by striking 401(b)(3)(B)(iv) and inserting
			 401(b)(3)(C)(iv);
				(2)in subsection
			 (b)(1), by striking December 9, 2011 and inserting
			 October 24, 2011;
				(3)in subsection
			 (b)(4), by striking December 23, 2011 and inserting
			 October 31, 2011;
				(4)in subsection (c)(1), by striking
			 December 9, 2011 and inserting October 24,
			 2011;
				(5)in subsection (c)(5), by striking
			 December 23, 2011 and inserting October 31,
			 2011;
				(6)in subsection (g)(1), by striking
			 November 23, 2011 and inserting October 14, 2011
			 and by striking 401(b)(3)(B)(i) and inserting
			 401(b)(3)(C)(i); and
				(7)in subsection
			 (g)(2), by striking December 23, 2011 and inserting
			 October 31, 2011.
				(b)Conforming
			 amendmentThe section heading of section 402 of the Budget
			 Control Act of 2011 is amended by adding at the end for emergency jobs
			 legislation.
			4.Expedited
			 consideration of joint committee recommendations for deficit
			 reductionTitle IV of the
			 Budget Control Act of 2011 is amended by redesignating sections 403 and 404 as
			 sections 404 and 405, respectively, and by inserting after section 402 the
			 following new section:
			
				403.Expedited
				consideration of joint committee recommendations for deficit reduction
					(a)IntroductionIf
				approved by the majority required by section 401(b)(3)(D)(ii), the proposed
				legislative language submitted pursuant to section 401(b)(3)(D)(iv) shall be
				introduced in the Senate (by request) on the next day on which the Senate is in
				session by the majority leader of the Senate or by a Member of the Senate
				designated by the majority leader of the Senate and shall be introduced in the
				House of Representatives (by request) on the next legislative day by the
				majority leader of the House or by a Member of the House designated by the
				majority leader of the House.
					(b)Consideration in
				the House of Representatives
						(1)Referral and
				reportingAny committee of the House of Representatives to which
				the joint committee bill is referred shall report it to the House without
				amendment not later than December 9, 2011. If a committee fails to report the
				joint committee bill within that period, it shall be in order to move that the
				House discharge the committee from further consideration of the bill. Such a
				motion shall not be in order after the last committee authorized to consider
				the bill reports it to the House or after the House has disposed of a motion to
				discharge the bill. The previous question shall be considered as ordered on the
				motion to its adoption without intervening motion except 20 minutes of debate
				equally divided and controlled by the proponent and an opponent. If such a
				motion is adopted, the House shall proceed immediately to consider the joint
				committee bill in accordance with paragraphs (2) and (3). A motion to
				reconsider the vote by which the motion is disposed of shall not be in
				order.
						(2)Proceeding to
				considerationAfter the last committee authorized to consider a
				joint committee bill reports it to the House or has been discharged (other than
				by motion) from its consideration, it shall be in order to move to proceed to
				consider the joint committee bill in the House. Such a motion shall not be in
				order after the House has disposed of a motion to proceed with respect to the
				joint committee bill. The previous question shall be considered as ordered on
				the motion to its adoption without intervening motion. A motion to reconsider
				the vote by which the motion is disposed of shall not be in order.
						(3)ConsiderationThe
				joint committee bill shall be considered as read. All points of order against
				the joint committee bill and against its consideration are waived. The previous
				question shall be considered as ordered on the joint committee bill to its
				passage without intervening motion except 2 hours of debate equally divided and
				controlled by the proponent and an opponent and one motion to limit debate on
				the joint committee bill. A motion to reconsider the vote on passage of the
				joint committee bill shall not be in order.
						(4)Vote on
				passageThe vote on passage of the joint committee bill shall
				occur not later than December 23, 2011.
						(c)Expedited
				procedure in the Senate
						(1)Committee
				considerationA joint committee bill introduced in the Senate
				under subsection (a) shall be jointly referred to the committee or committees
				of jurisdiction, which committees shall report the bill without any revision
				and with a favorable recommendation, an unfavorable recommendation, or without
				recommendation, not later than December 9, 2011. If any committee fails to
				report the bill within that period, that committee shall be automatically
				discharged from consideration of the bill, and the bill shall be placed on the
				appropriate calendar.
						(2)Motion to
				proceedNotwithstanding Rule XXII of the Standing Rules of the
				Senate, it is in order, not later than 2 days of session after the date on
				which a joint committee bill is reported or discharged from all committees to
				which it was referred, for the majority leader of the Senate or the majority
				leader’s designee to move to proceed to the consideration of the joint
				committee bill. It shall also be in order for any Member of the Senate to move
				to proceed to the consideration of the joint committee bill at any time after
				the conclusion of such 2-day period. A motion to proceed is in order even
				though a previous motion to the same effect has been disagreed to. All points
				of order against the motion to proceed to the joint committee bill are waived.
				The motion to proceed is not debatable. The motion is not subject to a motion
				to postpone. A motion to reconsider the vote by which the motion is agreed to
				or disagreed to shall not be in order. If a motion to proceed to the
				consideration of the joint committee bill is agreed to, the joint committee
				bill shall remain the unfinished business until disposed of.
						(3)ConsiderationAll
				points of order against the joint committee bill and against consideration of
				the joint committee bill are waived. Consideration of the joint committee bill
				and of all debatable motions and appeals in connection therewith shall not
				exceed a total of 30 hours which shall be divided equally between the majority
				and minority leaders or their designees. A motion further to limit debate on
				the joint committee bill is in order, shall require an affirmative vote of
				three-fifths of the Members duly chosen and sworn, and is not debatable. Any
				debatable motion or appeal is debatable for not to exceed 1 hour, to be divided
				equally between those favoring and those opposing the motion or appeal. All
				time used for consideration of the joint committee bill, including time used
				for quorum calls and voting, shall be counted against the total 30 hours of
				consideration.
						(4)No
				amendmentsAn amendment to the joint committee bill, or a motion
				to postpone, or a motion to proceed to the consideration of other business, or
				a motion to recommit the joint committee bill, is not in order.
						(5)Vote on
				passageIf the Senate has voted to proceed to the joint committee
				bill, the vote on passage of the joint committee bill shall occur immediately
				following the conclusion of the debate on a joint committee bill, and a single
				quorum call at the conclusion of the debate if requested. The vote on passage
				of the joint committee bill shall occur not later than December 23,
				2011.
						(6)Rulings of the
				chair on procedureAppeals from the decisions of the Chair
				relating to the application of the rules of the Senate, as the case may be, to
				the procedure relating to a joint committee bill shall be decided without
				debate.
						(d)AmendmentThe
				joint committee bill shall not be subject to amendment in either the House of
				Representatives or the Senate.
					(e)Consideration by
				the other house
						(1)In
				generalIf, before passing the joint committee bill, one House
				receives from the other a joint committee bill—
							(A)the joint
				committee bill of the other House shall not be referred to a committee;
				and
							(B)the procedure in
				the receiving House shall be the same as if no joint committee bill had been
				received from the other House until the vote on passage, when the joint
				committee bill received from the other House shall supplant the joint committee
				bill of the receiving House.
							(2)Revenue
				measureThis subsection shall not apply to the House of
				Representatives if the joint committee bill received from the Senate is a
				revenue measure.
						(f)Rules To
				coordinate action with other house
						(1)Treatment of
				joint committee bill of other houseIf the Senate fails to
				introduce or consider a joint committee bill under this section, the joint
				committee bill of the House shall be entitled to expedited floor procedures
				under this section.
						(2)Treatment of
				companion measures in the senateIf following passage of the
				joint committee bill in the Senate, the Senate then receives the joint
				committee bill from the House of Representatives, the House-passed joint
				committee bill shall not be debatable. The vote on passage of the joint
				committee bill in the Senate shall be considered to be the vote on passage of
				the joint committee bill received from the House of Representatives.
						(3)VetoesIf
				the President vetoes the joint committee bill, debate on a veto message in the
				Senate under this section shall be 1 hour equally divided between the majority
				and minority leaders or their designees.
						(g)Loss of
				privilegeThe provisions of this section shall cease to apply to
				the joint committee bill if—
						(1)the joint
				committee fails to vote on the report or proposed legislative language required
				under section 401(b)(3)(D)(i) not later than November 23, 2011; or
						(2)the joint
				committee bill does not pass both Houses not later than December 23,
				2011.
						.
		5.Discretionary
			 spending limits
			(a)In
			 generalSection 251(c) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 striking paragraphs (1) and (2) and redesignating paragraphs (3) through (10)
			 as paragraphs (1) through (8), respectively.
			(b)Conforming
			 amendments to adjustmentsSection 251(b)(2) of the Balanced Budget
			 and Emergency Deficit Control Act of 1985 is amended—
				(1)in subparagraph
			 (B)(i), by striking subclauses (I) and (II) and by redesignating subclauses
			 (III) through (X) as subclauses (I) through (VIII), respectively;
				(2)in subparagraph (C)(i), by striking
			 subclauses (I) and (II) and by redesignating subclauses (III) through (X) as
			 subclauses (I) through (VIII), respectively; and
				(3)in subparagraph
			 (D), by striking 2012 and inserting 2014.
				(c)Revised
			 discretionary spending limitsSection 251A of the Balanced Budget
			 and Emergency Deficit Control Act of 1985 is amended—
				(1)in paragraph (2),
			 by striking for fiscal years 2013 through 2021 and inserting
			 for fiscal years 2014 through 2021 and by striking subparagraph
			 (A) and redesignating subparagraphs (B) through (I) as (A) through (H),
			 respectively;
				(2)in paragraph (3),
			 by striking 2013 and inserting 2014;
				(3)in paragraph (4),
			 by striking 2013 each place it appears and inserting
			 2014 and by striking 2014 through 2021 and
			 inserting 2015 through 2021;
				(4)in paragraphs (5),
			 (6), and (7), by striking 2013 each place it appears and
			 inserting 2014; and
				(5)in paragraph
			 (7)(B), by striking 2014 each place it appears and inserting
			 2015.
				6.Adjustment to
			 statutory debt limit for emergency jobs legislationTitle III of the Budget Control Act of 2011
			 is amended by adding at the end the following new section:
			
				303.Adjustment to
				statutory debt limit for emergency jobs legislationIf emergency jobs legislation is approved by
				the joint committee pursuant to section 401(b)(3)(C)(ii) and is enacted into
				law, then the limit on debt provided in section 3101(b) of title 31, United
				States Code, is increased by an amount equal to the amount of new budget
				authority provided in such emergency jobs
				legislation.
				.
		7.Conforming
			 amendmentsThe table of
			 contents set forth in section 1(b) of the Budget Control Act of 2011 is
			 amended—
			(1)by inserting after
			 the item relating to section 302 the following new item:
				
					
						Sec. 303. Adjustment to statutory debt
				limit for emergency jobs
				legislation.
					
					;
				and(2)by striking the
			 items relating to sections 402 through 404 and inserting the following new
			 items:
				
					
						Sec. 402. Expedited consideration of joint
				committee recommendations for emergency jobs legislation.
						Sec. 403. Expedited consideration of joint
				committee recommendations for deficit reduction.
						Sec. 404. Funding.
						Sec. 405.
				Rulemaking.
					
					.
			
